Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Arguments
The response, filed 10/13/2021, has been entered. Claims 5-6, 9-10 are cancelled. Claims 1-4, 7-8, and 11-14 are pending. The previous objection of claim 11 is withdrawn due to amendment. Applicant’s arguments regarding the prior art rejections of claims 1-4, 7-8, and 11-14 have been fully considered but are unpersuasive.

On page 6-7 of the response, applicant argues that prior art of record alone or in combination fail to teach claims 1-2, and 11-14. Specifically, applicant argues that Zhibin teaches gas-guiding elements that are not arranged in a brush-like manner extending distally from the distal end of a sniffer tip/attachment beyond an intake opening and transversal gases could still affect leakage gas entering the intake opening of Zhibin, and gas-guiding elements of Dixon are not on a distal end of a sniffer tip/attachment protruding from the distal end in a brush-like manner beyond the intake opening, but rather are attached to a proximal outer surface of the body (10). As a result, transversal gas flows across the intake opening (16) of Dixon could still blow away leakage gas from the intake opening (16).

 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the teachings of Dixon suggest to one of ordinary skill in the art that use a plurality of elongated gas-guiding elements arranged annularly around the intake opening and substantially parallel to the at the distal end of intake opening.  Zhibin teaches a distal end of the sniffer tip further comprising a plurality of elongated gas-guiding elements protruding from the distal end distally beyond the intake opening in a manner of a brush. Thus examiner holds the combination is proper and obvious to teach “a distal end of the sniffer tip further comprising a plurality of elongated gas-guiding elements arranged annularly around the first intake opening and substantially parallel to the perpendicular bisector and protruding from the distal end distally beyond the first intake opening in a manner of a brush”. One of ordinary skill in the art is motivated for this combination for minimizing the attendant risk of false reading generated by external turbulent airflows (e.g. Col.1 lines 46-51) and also to reduce the possibility of gas leakage lying outside of the sample volume (Dixon- e.g. Col.6 lines 39-41). Therefore the examiner finds the aforementioned argument unpersuasive.

Applicant in the same paragraph of the response also argues that gas guiding elements of Zhibin protruding from cup-like collar surrounding the distal tip not protruding from sniffer tip/attachment.

In response examiner notes that based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Examiner is interpreting the cup-like collar as part of the sniffer tip/attachment as broadly as can reasonable be interpreted and applicant’s argument is unpersuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhibin, (CN103759898A, “Zhibin”) in view of Dixon (US 4576038 A, “Dixon”). 

Regarding claim 1, Zhibin in figures 1-3 discloses a sniffer probe (10,20,30,40) of a gas analyzer (50-at least ¶0004 and ¶0028), wherein the sniffer probe (10,20,30,40) is configured to draw in a gas and is configured to be connected to the gas analyzer (50), the sniffer probe (10,20,30,40) comprising: a sniffer tip (10,30) including a first intake opening (opening of 20) , a 

Zhibin fails to disclose elongated gas- guiding elements arranged annularly to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas.

However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) to form a barrier (e.g. Col.6 lines 39-41) for transversal gas flows (e.g. gas flows as supply or drawn through means of 22/16 or a plurality of apertures in the end cap 13)  to prevent (e.g. Col.6 lines 39-41) transversal gas flows from carrying the gas away from the first intake opening (e.g. opening shown with passage 16) or being drawn into the first intake opening (e.g. opening shown with passage 16), and to reduce gas turbulences (e.g. Col.1 lines 46-51) to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas (e.g. Col.1 lines 46-51). 



Regarding claim 2, Zhibin in figures 1-3 discloses a sniffer attachment (parts including 110,20,10,40,30) configured to be mounted to a sniffer tip (210) of a sniffer probe (10,20,30,40, 110, 210) of a gas analyzer (50), comprising; a second intake opening (opening of 20) adapted to be aligned with a first intake opening (opening part shown between 210 and 110) of the sniffer tip (210), such that gas can be drawn in along a perpendicular bisector of both intake openings and, at a distal end of the sniffer attachment (distal end of the sniffer probe attachment of 110,10,20,30,40 that is the distal end of 10), a plurality of elongated gas-guiding elements (30) arranged annularly around the second intake opening (opening 20) and substantially parallel to the perpendicular bisector and protruding from the distal end (distal end of the sniffer probe attachment of 110,10,20,30,40 that is the distal end of 10) distally beyond the second intake opening (opening 20) of the sniffer attachment (parts including 110,20,10,40,30) in a manner of a brush (¶0033- gas guiding elements 30 are in a manner of brush).

Zhibin fails to disclose elongated gas-guiding elements arranged annularly to thereby form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas 

However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) to thereby form a barrier (e.g. Col.6 lines 39-41) for transversal gas flows (e.g. gas flows as supply or drawn through means of 22/16 or a plurality of apertures in the end cap 13) to prevent (e.g. Col.6 lines 39-41) transversal gas flows from carrying the gas away from the second intake opening (e.g. opening shown with passage 16) or being drawn into the second intake opening (e.g. opening shown with passage 16), and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the second intake opening, thereby lowering a detection limit for detection of the gas (e.g. Col.1 lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe (as suggested by Dixon in Col.1 lines 46-51).

Regarding claim 3, Zhibin fails to expressly disclose plurality of elongated elements are elastic (¶0033- elongated elements of Zhibin are made of soft plastic that as a brush is flexible to increase coverage by adapting to different shapes of tested surfaces).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elastic material for Zhibin’s plurality of elongated elements. One of ordinary skill in the art would know it increases flexibility of probes and therefore it makes them more adaptable to the shape of different tested equipment and lead to more useful gas probes.

Regarding claim 4, Zhibin fails to expressly disclose plurality of elongated elements comprise a gas-permeable material covering the first intake opening or arranged adjacent the first intake opening.
However, Dixon at least in Col.1 lines 53-54,64 and Col.2 line 58 teaches plurality of elongated elements (18) comprise a gas-permeable material covering the first intake opening or arranged adjacent the first intake opening (e.g. opening shown with passage 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer tip. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines12-13 and col.6 lines 59-60).

  Regarding claim 7, Zhibin fails to expressly disclose plurality of elongated elements are elastic (¶0033- elongated elements of Zhibin are made of soft plastic that as a brush is flexible to increase coverage by adapting to different shapes of tested surfaces).
However, Dixon at least in Col.1 lines 53-54,64 and Col.6 lines54-58 teaches plurality of elongated elements (skirts or brushes 18/47/59) are elastic.

Regarding claim 8, Zhibin fails to expressly disclose plurality of elongated elements comprise a gas-permeable material covering the first intake opening or arranged adjacent the first intake opening.
However, Dixon at least in Col.1 lines 53-54,64 and Col.2 line 58 teaches plurality of elongated elements (18) comprise a gas-permeable material covering the first intake opening or arranged adjacent the first intake opening (e.g. opening shown with passage 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer tip. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines12-13 and col.6 lines 59-60).

Regarding claim 11, Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (10, 20, 30, 40), the sniffer probe comprising a sniffer tip (10, 30) including a first intake opening (opening of 20) and, a distal end of the sniffer tip (distal end of the sniffer probe of 10,20,30,40 that is the distal end of 10), a plurality of elongated gas-guiding elements (brush 30 comprises plurality of elongated gas guiding elements) arranged around the first intake opening (20) and substantially parallel to a perpendicular bisector of the first intake opening (20) and protruding from the distal end (distal end of the sniffer probe of 10,20,30,40 that is the distal end of 10) distally beyond the first intake opening (20) in a manner of brush (¶0033), the method comprising: connecting the sniffer probe (10, 20, 30, 40- connected via 
Zhibin fails to disclose elongated gas- guiding elements arranged annularly and using the elongated gas-guiding elements to prevent transversal gas flows from carrying the gas away from 

However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) and using the elongated gas-guiding elements to prevent (e.g. Col.6 lines 39-41) transversal gas flows from carrying the gas away from 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe to reduce the possibility of helium from a leak lying outside of the sample volume (as suggested by Dixon- e.g. Col.6 lines 39-41).

Regarding claim 12, Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (10,20,30,40, 110, 210), the sniffer probe comprising a sniffer tip (210) including a first intake opening (opening part shown between 210 and 110), and 
mounting the sniffer attachment (mounting via clamp 111 so parts including 110,20,10,40,30 be attached to the tip 210) to the sniffer tip (210); connecting the sniffer probe to (10,20,30,40, 110, 210) the gas analyzer (50); drawing in a gas through the second intake opening (opening 20) along the perpendicular  bisector; and using the elongated gas-guiding elements (30).
Zhibin fails to disclose elongated gas- guiding elements arranged annularly to prevent transversal gas flows from carrying the gas away from the second intake opening or being drawn into the second intake opening.
However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) to prevent (e.g. Col.6 lines 39-41) transversal gas flows from carrying the gas away from the second intake opening (e.g. opening shown with passage 16) or being drawn into the second intake opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly 

Regarding claim 13, Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (10, 20, 30, 40), the sniffer probe comprising a sniffer tip (10,30) including a first intake opening (20) and, at a distal end of the sniffer tip (distal end of the sniffer probe of 10,20,30,40 that is the distal end of 10) ,a plurality of elongated gas-guiding elements (30) arranged a around the first intake opening (20) and substantially parallel to a perpendicular bisector of the first intake opening (20) and protruding from the distal end (distal end of the sniffer probe of 10,20,30,40 that is the distal end of 10) distally beyond the first intake opening (20) in a manner of brush (¶0033), the method comprising:
connecting the sniffer probe (10, 20, 30, 40- connected via clamp111) to the gas analyzer (50); drawing in a gas through the first intake opening along the perpendicular bisector; and reducing gas turbulences at the first intake opening (opening 20- gas is drawn toward detector 50) with the elongated gas-guiding elements (30).
Zhibin fails to disclose elongated gas- guiding elements arranged annularly and thereby increasing a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas.
However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) and thereby increasing a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas (e.g. Col.6 lines 39-41- by preventing leakage of helium or 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening thereby lowering a detection limit for detection of the gas. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to reduce the possibility of helium from a leak lying outside of the sample volume (as suggested by Dixon- e.g. Col.6 lines 39-41) thereby lowering a detection limit for detection of the gas.

Regarding claim 14, Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (10,20,30,40, 110, 210), the sniffer probe comprising a sniffer tip (210) including a first intake opening (opening part shown between 210 and 110), and the sniffer probe comprising a sniffer attachment (parts including 110,20,10,40,30) comprising a second intake opening (20) adapted to be aligned with the first intake opening (opening part shown between 210 and 110) of the sniffer tip (210) and comprising,  ,a plurality of elongated gas-guiding elements (30) arranged around the second intake opening (20) and substantially parallel to a perpendicular bisector of the first intake opening (opening part shown between 210 and 110) and the second intake opening (20) and protruding from the distal end (distal end of the sniffer probe attachment of 110,10,20,30,40 that is the distal end of 10)  distally beyond the second intake opening (20) in a manner of a brush (¶0033), the method comprising:

Zhibin fails to disclose elongated gas- guiding elements arranged annularly and reducing gas turbulences at the second intake opening with the elongated gasguiding elements, thereby increasing a proportion of the gas in a gas flow drawn in to the second intake opening, thereby lowering a detection limit for detection of the gas.
However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47 and col.1 lines 63-65) and reducing gas turbulences at the second intake opening with the elongated gasguiding elements (e.g. Col.1 lines 46-51), thereby increasing a proportion of the gas in a gas flow drawn in to the second intake opening (e.g. opening shown with passage 16), thereby lowering a detection limit for detection of the gas (e.g. Col.1 lines 46-51).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe (as suggested by Dixon in Col.1 lines 46-51).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856